PER CURIAM.
This is an unusual case, in that it involved a recess, unavoidably caused by the illness of the trial judge, of some two weeks after the evidence was closed, until the case resumed with arguments of counsel and instructions to the jury. We believe the concerns expressed by the supreme court in Livingston v. State, 458 So.2d 235 (Fla.1984) concerning the separation of jurors after deliberations have begun apply here as well, and that appellant’s motion for mistrial should have been granted. Accordingly, we reverse and remand for a new trial.
LETTS and DELL, JJ., concur.
ANSTEAD, J., concurs in part and dissents in part with opinion.